JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 340). It is
ORDERED AND ADJUDGED that the district court’s orders filed August 31, 2011, and October 11, 2011, be affirmed. The district court’s dismissal of the complaint for damages and for declaratory and injunctive relief was proper, because success on appellant’s claims would necessarily imply the invalidity of his conviction and sentence. See Wilkinson v. Dotson, 544 *77U.S. 74, 81-82, 125 S.Ct. 1242, 161 L.Ed.2d 258 (2005); Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.